Citation Nr: 1125668	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-35 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel







INTRODUCTION

The Veteran had active military duty from January 1980 to February 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for chronic lumbar muscular strain and assigned an initial 0 percent (noncompensable) disability rating.

In January 2010, the Board denied the claim for an initial, compensable rating for service-connected chronic lumbar muscular strain and remanded the claim for a TDIU (see Rice v. Shinseki, 22 Vet. App. 447 (2009)) to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in an April 2011 supplemental statement of the case (SSOC)) and returned the matter on appeal to the Board for further consideration.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

In an April 2010 letter, the Veteran stated that he was granted Supplemental Security Income (SSI) from the Social Security Administration (SSA) in 2009.  While the claims file contains SSA records reflecting a previous denial of benefits, the 2009 SSA determination and underlying medical records have not been associated with the claims file.  Thus, the RO should obtain these records from the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

The record indicates that the Veteran has been receiving treatment from the Gainesville, Florida VA Medical Center (VAMC) and the Daytona Beach VA outpatient clinic.  On remand, the RO should obtain any outstanding records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board notes that the Veteran has not been provided notice pursuant to the Veterans Claims Assistance Act (VCAA) regarding the information and evidence needed to substantiate the claim for a TDIU.  The RO should provide the Veteran with such notice.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an appropriate notice letter explaining how to establish entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  Obtain and associate with the claims file a copy of the 2009 SSA determination on the Veteran's claim, as well as copies of all medical records underlying the determination.  

3.  Obtain and associate with the claims file all VA treatment records from the Gainesville VAMC since October 2009 and from the Daytona Beach VA outpatient clinic since May 2010.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for a TDIU, including consideration of whether referral of the claim under 38 C.F.R. § 4.16(b) for extra-schedular consideration is warranted.  If the benefit sought remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


